t c memo united_states tax_court lee g gale petitioner v commissioner of internal revenue respondent lee gale petitioner v commissioner of internal revenue respondent docket nos filed date lee g gale pro_se ’ ramon estrada and christine v olsen for respondent ’ ' noel w spaid esg ms spaid filed an entry of appearance and represented petitioner at trial ms spaid thereafter filed a motion to withdraw as counsel which was granted ms spaid did not prepare or file any briefs on behalf of petitioner ‘aramon estrada handled the pretrial preparation and trial of these cases and signed the brief and reply brief for respondent and christine v olsen signed respondent’s supplemental brief regarding sec_461 -- - memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies late-filing additions and accuracy-related_penalties with respect to petitioner’s federal_income_tax docket addition_to_tax penalty no year deficiency sec_6651 a sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number ---- big_number after concessions the following issues are to be decided whether litigation settlement proceeds of dollar_figure paid to and placed in petitioner’s attorney’s trust account in pending resolution of a fee dispute between petitioner and his attorney should be reported as income on petitioner’s individual_income_tax_return or whether the amounts should be reported as income only when paid from the trust account in later years we hold that the settlement proceeds were income to petitioner in whether petitioner is entitled to deduct under sec_461 amounts placed in his attorney’s trust account pending resolution of the fee dispute between petitioner and his attorney we hold that petitioner is entitled to deduct the unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure - - amounts placed in his attorney’s trust account pending resolution of the fee dispute but only to the extent that the amounts would have been deductible if the attorney’s claims had been undisputed and the amounts held in trust had been paid to the attorney in satisfaction of the attorney’s claims because it has been established that only dollar_figure claimed by the attorney for handling petitioner’s divorce would not have been deductible if paid we hold that petitioner is entitled to deduct in under sec_461 dollar_figure whether petitioner is entitled to treat any portion of the additional dollar_figure claimed on his return as cost_of_goods_sold we hold that he is not whether petitioner is entitled to deduct as a business_expense any portion of the additional dollar_figure that he wrongly claimed as a cost_of_goods_sold on his return we uphold respondent’s determination allowing a deduction for dollar_figure and disallowing any deduction for the balance of dollar_figure whether petitioner may carry forward total net operating losses of dollar_figure from and to and dollar_figure from to we hold that he may not whether petitioner may deduct depreciation in that exceeds the amount allowed by respondent we hold that he may not - whether petitioner failed to report various items of income on his and individual income_tax returns we hold that he did although in lesser amounts than determined by respondent whether petitioner is liable for additions to tax and accuracy-related_penalties under sec_6651 and a respectively we hold that he is liable for both although in lesser amounts than determined by respondent respondent’s additional adjustments to petitioner’s exemptions itemized_deductions self-employment taxes and taxable social_security_benefits are computational and will be resolved by our holdings on the foregoing issues findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts first through third supplemental stipulations of facts associated exhibits and oral stipulations are incorporated by this reference petitioner resided in newport beach california at the times he filed the petitions in these cases which have been consolidated for the purposes of trial briefing and opinion petitioner’s business and estate_planning activities over the years petitioner engaged in several business activities including cement hauling retail gasoline sales residential real_estate rentals and truck and equipment rentals - petitioner conducted his hauling business both individually and as president and sole shareholder of pyramid commodities inc pyramid an s_corporation incorporated in california and licensed by the california public_utilities commission puc to haul cement rock and sand in southern california petitioner’s retail gasoline business was organized as a sole_proprietorship and operated under the name sherrys exxon petitioner’s residential real_estate and equipment rental activities also were unincorporated businesses petitioner used the cash_receipts_and_disbursements_method of accounting to compute taxable_income for all these activities in date petitioner created the lee g gale living_trust living_trust as part of his estate plan petitioner’s primary purpose in creating the living_trust was to avoid or minimize probate costs petitioner had exclusive power_to_revoke or amend the living_trust during his lifetime the living_trust instrument designated petitioner as the initial trustee to be succeeded by bruce j lurie and or ronald foster if petitioner became unable or unwilling to serve petitioner purported to fund the living_trust by contemporaneously executing a document entitled assignment of assets to living_trust assignment document in the assignment document petitioner declared that he assigned to the living_trust without consideration all the right title and interest that he owned or would thereafter -- - acquire in all of his property whether tangible or intangible real personal or mixed united ready mixed hauling contract and subsequent litigation in date petitioner entered into a 5-year contract to haul cement rock and sand hauling contract for united ready mixed concrete co inc and its affiliates united ready mixed on an exclusive basis the hauling contract contemplated that pyramid as a puc-licensed hauler would do the actual hauling petitioner and pyramid rented office space purchased or rented additional trucks and other equipment and hired and trained new employees to meet the requirements of the hauling contract petitioner and pyramid performed hauling services for united ready mixed beginning in date later in united ready mixed refused to allow further performance of the hauling contract refused to pay for hauling services previously received and terminated the hauling contract in petitioner and pyramid filed suit against united ready mixed for unpaid receivables and for breach of the hauling contract among other things judgment was entered in favor of petitioner and pyramid in date in date there was a settlement agreement whereby united ready mixed agreed to pay petitioner and pyramid dollar_figure plus interest under the terms of the settlement agreement united ready mixed was required to make payment by check or wire transfer payable to a_trust account created by petitioner’s counsel then lurie hertzberg and later lurie zepeda collectively lurie zepeda in late lurie zepeda received total settlement proceeds of dollar_figure from united ready mixed and deposited the funds ina client trust account pending resolution of the fee dispute between lurie zepeda and petitioner described below united ready mixed reported the settlement payment as a payment to petitioner on a form 1099-misc fee agreement and dispute between petitioner and lurie zepeda in the 1980s and early 1990s lurie zepeda represented petitioner in numerous litigation matters including the united ready mixed litigation various lawsuits initiated by the fdic against petitioner and others for default on a construction loan a joint action by petitioner and others against another law firm for legal malpractice lawsuits arising out of a real_estate investment a divorce proceeding against petitioner’s former wife and litigation involving petitioner’s family members in petitioner entered into an hourly written fee agreement with lurie zepeda in date petitioner and lurie zepeda modified the agreement as modified the fee agreement in the fee agreement petitioner agreed to pay lurie zepeda an amount to cover legal fees and expenses_incurred through date and lurie zepeda agreed to bill all fees incurred thereafter at one-half the firm’s normal hourly rate - - in exchange for the reduced hourly rate petitioner agreed to pay a graduated contingency fee that would apply to any recoveries from petitioner’s various litigation matters in excess of a specified minimum amount for a recovery_of less than dollar_figure million lurie zepeda would be entitled to a contingency fee of percent of the amount recovered in excess of dollar_figure petitioner also granted lurie zepeda a lien against his recoveries to secure his obligations under the fee agreement shortly after the fee agreement was executed a fee dispute arose between petitioner and lurie zepeda in to secure payment of dollar_figure in disputed fees then owed to lurie zepeda petitioner granted lurie zepeda a lien against some rental real_property he owned on the basis of its claims for unpaid legal fees and costs in connection with the various matters on which it represented petitioner lurie zepeda refused to release any of the united ready mixed settlement proceeds to petitioner during lurie zepeda released the following amounts from the trust account in and dollar_figure paid on behalf of petitioner to max binswenger in dollar_figure paid to lurie zepeda for legal fees in and dollar_figure and dollar_figure paid to petitioner directly in and respectively lurie zepeda released other_amounts in later years not at issue in these cases - in date petitioner filed a complaint for legal malpractice breach of fiduciary duty and breach of contract against lurie zepeda lurie zepeda filed a cross-complaint to recover unpaid fees and costs in date a default judgment of dollar_figure plus interest was entered in favor of lurie zepeda after petitioner filed a notice of appeal the parties reached a settlement lurie zepeda settlement in date whereby petitioner was permitted to satisfy his obligation under the judgment by paying lurie zepeda dollar_figure the settlement sum was to be paid_by immediate withdrawal of funds from the united ready mixed trust account and by petitioner’s payment of the balance plus interest before date petitioner fully performed his obligations under the lurie zepeda settlement in petitioner’s reporting positions for years at issue individual_income_tax_return by reason of illness of his return preparer sidney binder mr binder petitioner obtained an extension of time to file his form_1040 u s individual_income_tax_return individual return until date petitioner did not file his return until after the extended due_date petitioner reported both his personal activities and those of the living_trust on his individual return petitioner included a schedule c profit or loss from business sole -- - proprietorship for a rental truck equip business in which he reported gross_receipts or sales of dollar_figure cost_of_goods_sold of dollar_figure and other expenses of dollar_figure petitioner derived the dollar_figure gross_receipts or sales figure from the form 1099-misc issued to him by united ready mixed for settlement proceeds paid in to the lurie zepeda trust account mr binder advised petitioner to report the settlement proceeds as income on his return to conform with united ready mixed’s reporting of the payment on form 1099-misc petitioner’s return showed a reduction of income for cost_of_goods_sold which included the full amount of the united ready mixed settlement proceeds petitioner treated the deposit of the united ready mixed settlement proceeds into lurie zepeda’s trust account as a cost_of_goods_sold on the basis of mr binder’s advice mr binder advised petitioner that he was entitled to a cost_of_goods_sold reduction for the amount of the settlement proceeds because petitioner had not physically received and did not have access to the proceeds in which were being held by lurie zepeda pending resolution of its attorney’ s-fee dispute with petitioner petitioner’s cost_of_goods_sold reduction also included an additional dollar_figure of other alleged business costs the parties agree that petitioner was not entitled to a cost of good sold reduction in any amount because among other things petitioner was not in the business of producing goods for sale however petitioner substantiated that dollar_figure of the amount wrongly claimed as cost_of_goods_sold represents deductible business_expenses and respondent in the notice_of_deficiency allowed a deduction of dollar_figure petitioner failed to substantiate with credible_evidence that any of the remaining dollar_figure claimed as cost_of_goods_sold represents deductible business_expenses petitioner reported a net_operating_loss nol_carryover of dollar_figure on his individual return the nol_carryover consisted of a dollar_figure loss carried forward from nol and a dollar_figure loss carried forward from nol the and nols were due in large part to losses from sherrys exxon reported on schedule c and to real_estate and equipment rental losses reported on schedule e supplemental income and loss petitioner combined the nol carryovers from and with the losses reported in to arrive at a nol carryforward of dollar_figure petitioner neither carried back the or nol to prior years nor elected to relinquish the nol_carryback periods on his or individual return petitioner’s returns for taxable years and are not in the record on schedule e of his individual return petitioner reported a depreciation expense of dollar_figure which was attributable to his equipment rental_activity the depreciation detail schedule listed nine pieces of equipment one computer two trucks three tractors and three trailers that generated the dollar_figure depreciation expense reported according to the individual return and prior years’ returns the computer was placed_in_service on date the trucks and tractors were placed_in_service on date and the trailers were placed_in_service on date the equipment was depreciated under the accelerated_cost_recovery_system over a 5-year period using the straight-line method with a half-year_convention except for the computer beginning on the date each asset was placed_in_service individual and fiduciary income_tax returns by reason of mr binder’s illness petitioner obtained an extension of time to file his individual_income_tax_return individual return petitioner did not file his individual return until after the extended due_date instead of filing form_1040 for petitioner filed form 1040ez income_tax return for single filers with no dependents reporting no taxable_income mr binder had advised petitioner to report all his business and investment activities on form_1041 u s fiduciary income_tax return fiduciary return under the name and taxpayer_identification_number of the living_trust as a result the fiduciary return reported - - petitioner’s gross_income from interest dividends and residential real_estate and equipment rental activities the fiduciary return also included the nol_carryover of dollar_figure which was largely due to prior year schedule c losses the fiduciary return was signed by petitioner as fiduciary or officer representing fiduciary individual and fiduciary income_tax returns petitioner timely filed his form_1040 individual return other than social_security payments of dollar_figure reported as nontaxable petitioner reported no gross_income on his individual return petitioner did however report the nol_carryover of dollar_figure as he did for petitioner reported gross_income from interest and his residential real_estate and equipment rental activities on the living trust’s form_1041 fiduciary return in addition the fiduciary return reflected an nol_carryover from the fiduciary return of dollar_figure the fiduciary return was signed by ronald foster as fiduciary or officer representing fiduciary miscellaneous transactions not reported on petitioner’s returns petitioner opened a bank account at fidelity federal bank in the name of the living_trust trust bank account in date unlike the returns for prior years the individual return and the fiduciary return did not include schedule c for either sherrys exxon or petitioner’s rental truck equip activity -- he maintained the account during the years at issue in these cases j j trucking deposits during petitioner deposited four checks each in the amount of dollar_figure into the trust bank account three of the checks were issued by j j trucking co j j trucking drawn on san diego trust savings bank and one was a cashier’s check issued by the same bank the check dated date contained the notation truck pymt sept-92 during petitioner deposited into the trust bank account checks issued by j j trucking totaling dollar_figure nine checks were for dollar_figure and one was for dollar_figure the checks dated august and date noted the account or transaction number during petitioner deposited into the trust bank account checks issued by j j trucking each in the amount of dollar_figure however one of those checks was returned because of insufficient funds and was not resubmitted in four of the checks bore notations indicating that the payments were sequentially numbered miscellaneous items on date petitioner paid dollar_figure in cash to repay in full a loan obligation to bank of america the record - - does not disclose the source of funds petitioner used to repay the loan during petitioner deposited dollar_figure into the trust bank account which included the checks of j j trucking previously described the fiduciary return for the living_trust reported total gross_income of dollar_figure consisting of interest dollar_figure rental income from onyx property dollar_figure and rental income from 31st street property dollar_figure statutory notice adjustments and respondent’s concessions individual return on date respondent issued a notice_of_deficiency notice to petitioner determining a deficiency addition and penalty for the year ended date after concessions respondent has continued to assert adjustments for the following items unreported interest_income of dollar_figure from j j trucking unsubstantiated nol carryforward of dollar_figure to unsubstantiated cost_of_goods_sold reduction of dollar_figure related to petitioner’s schedule c respondent conceded that petitioner was entitled to deduct capital losses of dollar_figure was not subject_to tax on dollar_figure of deposits made to the living_trust and was not subject_to self- employment_tax because he had no self-employment_income in as previously stated petitioner claimed an offset for cost_of_goods_sold of dollar_figure on his schedule c for the parties agree that petitioner is not entitled to a reduction for cost_of_goods_sold because petitioner did not produce goods however petitioner established and the notice_of_deficiency reflects that respondent allowed a business deduction for continued -- - activity excess schedule e depreciation_deductions of dollar_figure and computational adjustments related to personal exemptions and individual returns on date respondent issued a letter no_change_letter in connection with the audit of petitioner’s and fiduciary returns which stated since there was no material_change in the tax you reported we are accepting your return with the changes noted you can contest these changes only when the result changes the amount of your income_tax changes that affect carryovers to future years or periods cannot be protested at this time because we are not changing the tax reported on your return if additional tax is proposed for a later year based on an adjustment of a carryover reflected in this report you can contest the issue at that time on date respondent issued a notice_of_deficiency notice to petitioner determining deficiencies an addition only and penalties for the calendar years and after concessions respondent has continued to assert adjustments for the following items continued dollar_figure of the amount petitioner wrongly claimed as a cost_of_goods_sold under the assumption that petitioner would not be entitled to exclude the united ready mixed settlement proceeds from income in or deduct the payment made to petitioner’s attorney’s trust account in respondent conceded that in petitioner paid to lurie zepeda and was entitled to deduct from gross_income in arriving at adjusted_gross_income under sec_162 dollar_figure in legal fees respondent also conceded that petitioner was not subject_to tax on dollar_figure and dollar_figure of deposits made to the living_trust in and respectively - unreported interest_income of dollar_figure from j j trucking for and unreported income of dollar_figure related to a currency transaction in an unsubstantiated nol carryforward of dollar_figure to unreported rental_activity income of dollar_figure in net trust expenses of dollar_figure allowed by respondent to offset petitioner’s individual income_tax_liability in and computational adjustments related to personal exemptions and taxation of social_security_benefits received in opinion procedural matters before trial petitioner filed a motion to dismiss the cases at hand on the three following grounds the and notices were naked assessments the written acceptance of petitioner’s and tax returns after audit no_change_letter was conclusive of all tax matters for those years and petitioner was denied his due process rights under the sixth amendment to the constitution because he was not allowed to confront representatives of united ready mixed at trial we denied petitioner’s motion for the reasons stated below naked assessment argument in general a deficiency_notice is presumed correct and the taxpayer has the burden of proving it wrong rule a -- - 290_us_111 ’ however the presumption of correctness does not apply when the government’s determination is a naked’ assessment without any foundation whatsoever 428_us_433 an appeal of the cases at hand would lie to the court_of_appeals for the ninth circuit which has held in unreported income cases that the presumption of correctness applies only if the commissioner’s determination is supported by some substantive evidence that the taxpayer received the unreported income 774_f2d_932 9th cir 596_f2d_358 9th cir revg 67_tc_672 92_tc_661 discussing court_of_appeals for the ninth circuit authorities however once the commissioner has introduced the necessary predicate evidence concerning the unreported income the taxpayer has the usual burden of establishing by a preponderance_of_the_evidence that the commissioner’s determination is arbitrary or erroneous rapp v commissioner supra pincite petzoldt v commissioner supra pincite the court ’ the provision of sec_7491 for shifting the burden_of_proof to the commissioner applies only to court proceedings arising in connection with examinations commenced after date internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 in the cases at hand the notices of deficiency were issued on date and date we find that the examinations were commenced before date therefore sec_7491 does not apply to the cases at hand of appeals for the ninth circuit has described the required evidentiary foundation as minimal 116_f3d_1309 9th cir petitioner’s motion asserted that the notices in the cases at hand are naked assessments that should not be presumed correct because respondent failed to show that petitioner personally received the united ready mixed settlement proceeds in and respondent did not allow expense deductions to offset petitioner’s reported notice or unreported notice income we disagree first the naked assessment notion applies only in unreported income situations petitioner reported the united ready mixed settlement proceeds on his individual return statements on a federal tax_return are admissions under the federal rules of evidence and will not be overcome without cogent evidence that they are wrong fed r evid d 92_tc_312 62_tc_739 affd without published opinion 521_f2d_1399 3d cir thus petitioner’s self- assessment provided the predicate evidence necessary to link him to the tax-generating activity in see 85_tc_1 ‘by a parity of reasoning petitioner’s admission on his return that he received the income would satisfy any burden on respondent under sec_6201 to produce evidence in addition to continued - - regarding the notice’s determinations of unreported income the commissioner may satisfy the predicate evidence requirement by showing that the taxpayer was connected to unexplained bank_deposits or cash weimerskirch v commissioner supra pincite 87_tc_609 affd 827_f2d_774 11th cir 87_tc_74 here the record contains ample evidence of bank_deposits and cash transactions to support respondent’s determination of unreported income second the naked assessment exception to the presumption of correctness applies only to unreported income the taxpayer always has the burden of proving entitlement to deductions 724_f2d_808 9th cir thus the fact that respondent did not allow all of petitioner’s claimed and unclaimed offsets and deductions does not deprive the and notices of the presumption of correctness accordingly the notices sent to petitioner are adequately supported and are not naked assessments conclusiveness of no_change_letter the no_change_letter which purported to accept petitioner’s and fiduciary tax returns as filed does not resolve all issues regarding petitioner’s tax_liability for those years continued the form 1099-misc itself to show that petitioner received the income - a closing_agreement is the only statutorily authorized method for entering into an agreement relating to the taxpayer’s liability for any taxable_period that binds both the internal_revenue_service and the taxpayer sec_7121 sec_301_7121-1 proced admin regs see 278_us_282 58_tc_69 a no_change_letter is not a closing_agreement under sec_7121 thus respondent is not bound by any representations in the no_change_letter see miller v commissioner tcmemo_2001_55 constitutional argument petitioner’s due process rights were not violated because respondent did not produce a witness from united ready mixed at trial the sixth amendment to the constitution and specifically the accused’s right to be confronted by witnesses applies only to criminal proceedings not to civil proceedings for the collection of tax or remedial penalties u s const amend vi 273_f2d_23 9th cir affg tcmemo_1958_85 more generally in this civil tax litigation respondent is not required to gather witnesses on petitioner’s behalf petitioner is free to subpoena his own witnesses rule petitioner’s due process rights were not violated in the cases at hand -- - inclusion of united ready mixed settlement proceeds petitioner reported the united ready mixed settlement proceeds of dollar_figure as gross_receipts or sales on his individual return petitioner also offset his gross_income with a reduction of dollar_figure described as cost_of_goods_sold petitioner included the united ready mixed settlement proceeds of dollar_figure in his computation of cost_of_goods_sold because according to petitioner the amounts were not available to him in the funds were not available to him because they were paid and deposited to the lurie zepeda trust account and withheld pending resolution of his fee dispute with lurie zepeda the balance of the amounts claimed as cost_of_goods_sold represented other alleged business_expenses in the notice_of_deficiency respondent disallowed a reduction or deduction for all but dollar_figure of the cost_of_goods_sold claimed by petitioner petitioner now concedes that the united ready mixed settlement proceeds did not constitute a cost_of_goods_sold petitioner argues instead that the settlement funds should have been excluded from his income in because he did not have constructive receipt of the funds in because of his attorney’s restriction on his use of the funds the court_of_appeals for the ninth circuit and this court have repeatedly held that legal fees paid to recover income whether contingent or based on hourly rates are not offsets in - - arriving at gross_income ’ we follow those decisions and treat proceeds from the united ready mixed settlement unreduced by attorney’s fees as gross_income to petitioner see 54_tc_742 affd 445_f2d_985 10th cir petitioner however argues that the funds should not be included in his income until the restriction on his use of the funds was lifted since petitioner had no use of or even access to the settlement funds during he argues that the income should not be recognized to him until distributed from his attorney’s trust account beginning in sec_451 requires income to be included in the taxpayer’s gross_income in the taxable_year of receipt unless the taxpayer’s accounting_method would properly assign the income to a different tax period sec_451l a since petitioner is a cash_method taxpayer income is taxable to him upon receipt compare 268_f3d_756 9th cir affg tcmemo_1998_364 219_f3d_941 9th cir affg tcmemo_1998_395 213_f3d_1187 9th cir affg tcmemo_1998_291 brewer v commissioner tcmemo_1997_542 affd without published opinion 172_f3d_875 9th cir martinez v commissioner tcmemo_1997_126 affd without published opinion aftr 2d ustc par big_number 9th cir with 202_f3d_854 6th cir 263_f2d_119 5th cir revg in part 28_tc_947 see also 114_tc_399 affd 259_f3d_881 7th cir freeman v commissioner tcmemo_2001_254 banks v commissioner tcmemo_2001_48 -- - regulations under sec_451 define the term receipt to include both actual and constructive receipt sec_1 l a income_tax regs constructive receipt is defined in sec_1_451-2 income_tax regs as follows a general_rule income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions xk kek petitioner focuses on the language of the regulation in arguing that he did not have constructive receipt of the income because of the restriction placed on his control of the funds by his attorney petitioner argues that his control of its receipt was subject_to substantial limitations or restrictions ---to wit his attorney’s refusal to release the funds to him the constructive_receipt_doctrine prevents a creditor from deliberately turn ing his back upon the income and thus select ing the year for which he will report it 29_bta_63 see also 281_us_376 the income that is subject_to a man’s unfettered command and that he is free to - - enjoy at his own option may be taxed to him as his income whether he sees fit to enjoy it or not petitioner assumes he did not have taxable receipt of the settlement proceeds because the funds were paid directly from united ready mixed to petitioner’s attorney and did not pass through his hands however taxable receipt is not limited to physical receipt by the payee taxable receipt also occurs when funds are received by the payee’s agent on the payee’s behalf or by a creditor of the payee on account of the payee’s debt lo tr eceipt by an agent is receipt by the principal 696_f2d_1102 5th cir revg 76_tc_532 therefore any agreement between the payee and the payee’s agent to defer recognition of the income is ineffective to defer taxable receipt id 613_f2d_591 5th cir attempt by farmer through agreement with cotton gin to defer recognition of income from sale of cotton ineffective because gin was acting as agent for farmer in receiving sale proceeds 279_us_716 held that an employer’s payment of the employee’s taxes constituted receipt by the employee the payment of the tax by the employers was in consideration of the services rendered by the employee and was a gain derived by the employee from his labor the form of the payment is expressly declared to make no difference it is therefore immaterial that the taxes were directly paid over to the government the discharge by a third person of an obligation to him is equivalent to receipt by the person taxed we think therefore that the payment constituted income to the employee see also 113_tc_152 applying rule_of old colony trust co to sale proceeds paid directly to taxpayer’s attorney affd 240_f3d_369 4th cir - - in the cases at hand petitioner had taxable receipt of the settlement proceeds even though he did not physically receive them the funds were paid at petitioner’s direction under the terms of the settlement agreement signed by petitioner to petitioner’s attorney to be deposited into an attorney client trust account petitioner’s attorney was acting as petitioner’s agent or petitioner’s creditor in receiving the settlement proceeds and depositing them into a_trust account pending resolution of an attorney’s-fee dispute between petitioner and his counsel unrelated to united ready mixed’s liability to petitioner there is no need to consider the doctrine_of constructive receipt because petitioner did not delay united ready mixed’s payment ’ as between petitioner and united ready mixed the settlement amount was fully paid in united ready mixed retained no interest in the funds after they were paid at petitioner’s direction pursuant to the terms of the settlement agreement to petitioner’s attorney any restriction constructive receipt as defined in sec_1_451-2 income_tax regs is a legal term of art that applies when payment has not been effected because of the payee’s postponing payment the term constructive receipt could also be used in its vernacular sense for any payment not physically received by the taxpayer a taxpayer has constructive receipt in its vernacular sense of funds paid directly to the taxpayer’s agents or creditors the legal doctrine_of constructive receipt defined in sec_1_451-2 income_tax regs however does not apply to completed payments received by a payee’s agents or creditors we have used the term taxable receipt to distinguish between physical receipt and nonphysical receipt that the law treats as received for tax purposes -- p7 - placed on the use of the settlement proceeds after payment by united ready mixed whether the restriction was placed on the funds voluntarily by petitioner or through acts by petitioner’s creditors does not delay petitioner’s receipt of the income for income_tax purposes see 477_f2d_812 4th cir receipt even though funds placed in escrow due to taxpayer’s incompetency revg 56_tc_1165 219_f2d_523 5th cir receipt when payments made to escrow set up by taxpayer 16_tc_244 receipt on payment to trust affd 194_f2d_541 6th cir cf 723_f2d_138 1st cir no receipt where escrow arrangement was bona_fide deferred payment agreement between buyer and seller 679_f2d_48 5th cir no receipt to seller where payment was made to buyer’s agent respondent admits that at trial he conceded that petitioner did not have receipt of the united ready mixed settlement proceeds in because of the restriction placed on the funds by petitioner’s attorney however in his reply brief respondent repudiated his concession relying on sullivan v '3tin his reply brief respondent states in view of sullivan respondent has reexamined the position taken at trial and on opening brief with respect to the timing of the taxability of the ready mixed settlement proceeds respondent is changing his position in this case to be consistent with the holding continued - - commissioner tcmemo_1999_341 published the day respondent filed his opening brief in these cases in sullivan the taxpayer received an award of dollar_figure plus interest and costs in a personal injury lawsuit after judgment was entered but before it was paid a guardian ad litem was appointed for the taxpayer in connection with a divorce proceeding instituted by his wife the attorneys and the guardian agreed that the judgment proceeds would be deposited in an interest-bearing escrow account pending the family court’s directions regarding the disbursement of the funds mr sullivan endorsed the check for deposit into the escrow account this court focusing on mr sullivan’s signature on the check determined that the income was taxable to mr sullivan when it was deposited into the escrow account in sullivan we stated although the placing of the check proceeds into escrow accounts pending resolution of disputes over the amount of attorney’s fees and the amount of mrs sullivan’s share of the marital estate was a substantial restriction over mr sullivan’s ultimate disposition of the judgment proceeds these restrictions did not limit mr sullivan’s legal entitlement to the judgment award and interest in because he received and endorsed the check for the judgment with interest in that is the year in which mr sullivan must report the entire amount of interest i1d continued in sullivan respondent now asserts that the ready mixed settlement proceeds were constructively received in - - on the basis of sullivan--a decision that did not announce a new rule_of law--respondent argued in his reply brief that the united ready mixed settlement proceeds should be taxed as income to petitioner in respondent also argues that petitioner is not harmed by respondent’s change in position as respondent’s new position is consistent with petitioner’s own treatment of the proceeds on his return we disagree with respondent’s statement petitioner may have relied on respondent’s trial and briefing concession in failing to introduce evidence and submit argument to support a deduction for amounts paid to his attorney and placed in trust in pending resolution of the attorney’ s--fee dispute respondent’s change_of position after trial created new legal and factual issues petitioner did not have an opportunity to introduce evidence on these new issues because respondent did not change his position until after the trial was completed we have refused to allow the commissioner to withdraw factual concessions after trial where there would be prejudice to the opposing party see glass v commissioner tcmemo_1988_550 in his brief respondent seeks to withdraw the concession we are not inclined to accept such withdrawal in his reply brief respondent states in light of sullivan respondent hereby changes the position taken in his opening brief and asserts that petitioner received taxable ready mixed settlement proceeds in the amount of dollar_figure in the year such proceeds were deposited into lurie and zepeda’s client trust fund -- - however as it would put petitioner at a disadvantage since it tried and argued the case in light of the concession cogan v commissioner tcmemo_1980_328 petitioners had every right to rely on the concession of respondent's counsel at trial and we will not permit respondent to withdraw his concession or attempt to modify it after trial in the cases at hand respondent took the position that petitioner did not have receipt of the settlement proceeds in only after the trial commenced in the notice_of_deficiency respondent took the position that the proceeds were taxable in we therefore do not elect to hold respondent to his trial concession however we should ameliorate any harm to petitioner by requiring respondent to bear the burden of proving all factual issues arising out of respondent’s change in position see rule a burden_of_proof on petitioner except as otherwise provided by statute or determined by the court we agree with respondent that the settlement proceeds paid_by united ready mixed in constitute income to petitioner in there were no restrictions placed by united ready mixed on petitioner’s use of the funds and the payment was made to petitioner’s attorney’s trust account at petitioner’s direction pursuant to the settlement agreement petitioner’s counsel was acting as either petitioner’s agent or petitioner’s creditor in --- - receiving and holding the funds petitioner thus had taxable receipt of the income in petitioner’s sec_461 deduction after respondent withdrew his concession that the amounts paid_by united ready mixed to petitioner’s attorney’s trust account did not constitute gross_income to petitioner in the court asked respondent to address in a supplemental brief whether petitioner is entitled under sec_461 toa deduction in for the amounts paid to petitioner’s counsel and held in trust pending resolution of the attorney’ s-fee dispute sec_461 allows a deduction for amounts paid in connection with a contested claim pending resolution of the contest it was enacted in response to cases holding that accrual_method taxpayers could not deduct amounts paid in connection with contested_liabilities because the fact of the liability had not been established 366_us_380 s rept 88th cong 2d sess c b part however sec_461 by its terms applies to both accrual and cash_method taxpayers 70_tc_52 n respondent initially asserted that this section f applies only to accrual and not cash_basis taxpayers but this - - position has not been discussed on brief and is clearly erroneous sec_461 f allows a deduction only if four elements are present the taxpayer must contest an asserted_liability the taxpayer must transfer money or property to provide for the satisfaction of the asserted_liability the contest must continue after the transfer and a deduction would be allowed for the transfer under applicable law if the liability were not contested in his supplemental brief respondent concedes that petitioner is entitled to a deduction in under sec_461 for the amount of legal fees claimed by lurie zepeda in connection with the united ready mixed litigation respondent argues however that the united ready mixed settlement proceeds substantially exceed the fees to which lurie zepeda were entitled in connection with the united ready mixed litigation and that petitioner failed to prove that he would have been entitled to a deduction if he had paid the balance of the fees claimed by lurie zepeda for other legal matters they handled for him there are significant gaps in the record the record shows that petitioner owed lurie zepeda dollar_figure in hourly legal fees and costs as of date in connection with the united ready mixed matter dollar_figure in legal fees and costs as of in connection with petitioner’s divorce the amount owing - - in is not in the record and dollar_figure as of in connection with the so-called emerald bay matter the record shows that lurie zepeda claimed additional_amounts exceeding the entire united ready mixed settlement proceeds for contingency fees in the united ready mixed matter and hourly and contingency fees in numerous other matters the specific amounts owing for each matter as of the end of and the nature of each of the matters were not established at trial respondent contends that we should allow a deduction only for the fees petitioner proved at trial would have been deductible if paid without contest respondent argues that petitioner failed to establish an entitlement to a deduction exceeding the hourly fees and costs claimed by lurie zepeda as of date in connection with the united ready mixed matter dollar_figure we agree with respondent that the record is incomplete however petitioner does not bear the burden_of_proof here respondent created this issue by withdrawing his trial concession that the united ready mixed settlement proceeds are not taxable in as a result of respondent’s change_of position after the completion of the trial petitioner did not have a full and fair opportunity to introduce evidence to establish the deductibility of the amounts claimed by lurie zepeda it is appropriate for respondent to bear the burden_of_proof on new - -- issues caused by his change_of position see rule a therefore respondent bears the burden of proving which amounts claimed by lurie zepeda would not have been deductible if paid without contest respondent had an opportunity at trial to meet his burden_of_proof respondent called the custodian of records for lurie zepeda to testify at trial respondent could have questioned the custodian to determine the specific amounts claimed by lurie zepeda at the end of for which matters the amounts were claimed and whether each of the matters related to deductible trade_or_business or investment matters or nondeductible personal matters respondent failed to make the necessary inguiries it is undisputed that lurie zepeda asserted a claim for legal fees exceeding the united ready mixed settlement proceeds in connection with a later dispute between petitioner and lurie zepeda in date after substantial payments had been made to lurie zepeda lurie zepeda recovered a judgment against petitioner for dollar_figure the only amount claimed by lurie zepeda that respondent has established would not have been deductible if paid without dispute was the dollar_figure in legal fees and costs owing as of in connection with petitioner’s divorce legal fees incurred in connection with petitioner’s divorce generally would not be deductible 372_us_53 -- - 372_us_39 see also sec_262 disallowing deductions for personal_living_and_family_expenses because petitioner’s divorce was concluded before we infer that this dollar_figure was owing in as well and deny petitioner a deduction for this amount except for the fees incurred in connection with petitioner’s divorce which are clearly not deductible respondent failed to establish that any of the fees claimed by lurie zepeda would not have been deductible if paid without contest respondent adduced evidence of the fees and costs owing on only one other matter the emerald bay matter for which lurie zepeda claimed fees of dollar_figure as of the emerald bay matter involved a business or investment expense--a dispute over a note payable in connection with the sale of investment_property respondent failed to establish that petitioner would not be entitled to a deduction if these fees had been paid without contest respondent offered no evidence that petitioner would have been denied a deduction if any of the other fees claimed by lurie zepeda had been paid without contest therefore petitioner is entitled to deduct in dollar_figure representing the full dollar_figure he paid to lurie zepeda in and withheld in trust pending resolution of the fee dispute less the dollar_figure in - - nondeductible fees owing in connection with petitioner’s divorce ’ deductibility of other expenses on his tax_return petitioner claimed cost_of_goods_sold of dollar_figure consisting of dollar_figure representing an offset to the united ready mixed settlement proceeds and dollar_figure representing other reductions or deductions while properly disallowing any cost_of_goods_sold reduction respondent allowed business_expense deductions for dollar_figure of the remaining dollar_figure petitioner claimed as cost_of_goods_sold and disallowed the balance to substantiate trade_or_business expense deductions for the remaining dollar_figure which he wrongly claimed as a cost_of_goods_sold petitioner provided a disbursements journal for the year disbursements journal which listed checks written during the year by category of expense the expense categories included onyx mercedes ‘respondent has conceded that any legal fees petitioner paid would be deductible as a trade_or_business expense under sec_162 would be deducted above_the_line in arriving at petitioner’s adjusted_gross_income under sec_62 see eg 112_tc_325 ‘petitioner has conceded that it was improper for him to claim cost_of_goods_sold petitioner was in the rental truck and equipment business petitioner did not produce goods for sale to customers the expenses of engaging in an equipment rental_activity are not a cost_of_goods_sold the expenses may be deductible as ordinary trade or bussiness expenses under sec_62 and petitioner alleges that the amounts he improperly claimed as cost of goods should constitute deductible trade_or_business_expenses - - trk rental equip pmts legal lee gale livg trst w2p ofc rent acctg enttnmnt and pers the disbursements journal did not provide clear totals for each category of expense did not show which expenses made up the dollar_figure additional expense figure and did not indicate which expenses had already been reported on schedule c or e of the individual return as a general_rule the taxpayer has the burden of proving entitlement to deductions united_states v zolla f 2d pincite the taxpayer must maintain records sufficient to prove his entitlement to any deductions sec_6001 sec_1_6001-1 income_tax regs in the cases at hand petitioner has not substantiated his entitlement to business_expense deductions for any portion of the remaining dollar_figure which he claimed as a cost_of_goods_sold in thus petitioner was required to substantiate the disallowed balance of dollar_figure which he has attempted to do by referring us to his disbursements journal we told petitioner at trial that he must provide additional evidence to support his trade_or_business expense deductions and held the record open to give him an opportunity to do this without such evidence we have no assurance that deductions already reported in other areas of petitioner’s individual return eg schedule c other expenses of dollar_figure and schedule e - - rental expenses of dollar_figure are not being double counted as part of the mislabeled cost_of_goods_sold additionally it appears that the disbursements journal tracks personal as well as business_expenses without clearly differentiating between them petitioner failed to introduce any further documentation or other evidence to support his deductions we therefore agree with respondent’s determination allowing a trade_or_business expense deduction for only dollar_figure of the dollar_figure wrongly claimed by petitioner as cost_of_goods_sold income and deductions in and for amounts withdrawn from trust account any amounts deducted in under sec_461 are treated as income and subject_to taxation in the year recovered by petitioner under the tax_benefit_rule see eg 460_us_370 30_bta_184 on settlement of dispute taxpayer subject_to tax on previously deducted litigation reserves to prevent double deductions no additional deduction is allowed for amounts paid from the attorney trust account to the attorneys on account of legal fees and expenses - - petitioner therefore received taxable_income in the amounts of dollar_figure in 19937’ and dollar_figure in for distributions from the trust account to him or for his benefit nol issues sec_172 allows as a deduction for a taxable_year the aggregate of nol carryovers and carrybacks to that year for the years before the court an nol must be carried back to each of the years preceding the taxable_year of loss and carried over to each of the years following the year of such loss sec_172 b a the entire amount of the nol must first be carried to the earliest eligible carryback_year thereafter the excess 1f any of the nol over the taxable_income for each of the prior taxable years to which such loss was carried must be carried to each of the succeeding years sec_172 sec_1_172-4 a and b income_tax regs a taxpayer may however elect to relinguish the carryback period the election must be made ina prescribed manner by the due_date including extensions for filing the taxpayer’s return for the nol year in which the election is to be in effect sec_172 petitioner reported an nol_carryover of dollar_figure on his individual return the carryover consisted of losses carried forward from and petitioner combined the nol consisting of the dollar_figure paid to petitioner and dollar_figure paid to max binswenger on petitioner’s behalf - carryovers from and with losses for to arrive ata nol_carryover of dollar_figure which he subsequently applied to his individual return petitioner provided nothing more than his and individual income_tax returns as proof of the and nols petitioner did not produce his books_and_records for the affected years or any other documentation to substantiate the claimed losses respondent specifically asked for such documentation in his request for production of documents document request which he served on petitioner in date at trial petitioner offered conflicting testimony regarding whether or not he had provided substantiation for the nol carryovers initially he said that he did not supply records to respondent substantiating his and nols after petitions were filed in these cases because he did not recall receiving respondent’s document request next he said that he failed to produce the requested documentation because he did not have records going back that far finally petitioner claimed that he did not provide respondent with the requested documentation before trial because he had given it to the internal_revenue_service agent in connection with the audit and the agent had not returned it a tax_return is merely a statement of the taxpayer’s claim and does not establish the truth of the matters set forth therein 71_tc_633 al -- petitioner’s and individual returns do not by themselves adequately substantiate the and nols petitioner’s explanations for the lack of any further substantiation are contradictory and incredible we hold therefore that petitioner did not meet his burden_of_proof regarding the and nol carryovers to and see mcwilliams v commissioner tcmemo_1995_454 even if petitioner had provided the requested documentation he did not elect to relinguish the nol carrybacks from and under the general_rule the nol first should have been carried back to and before being carried forward to sec_172 and similarly the nol should have been carried back to and and the nol should have been carried back to and petitioner stated on the record that no elections under sec_172 were filed for any of the affected years in addition there is nothing in the record that provides any basis from which we could determine the amounts of the and nols that were absorbed in the years before the earliest year for which a tax_return was included in the record accordingly petitioner has not shown that he is entitled to deductions under sec_172 for taxable years and see 204_f3d_1228 9th cir depreciation issue petitioner deducted on his return depreciation for property placed_in_service in petitioner indicated on his return that the property had a 5-year class_life and was subject_to the half-year_convention thus based on the admissions contained in petitioner’s tax_return the property would have been fully depreciated in at trial petitioner claimed that his accountant made a mistake because the property should have had a 7-year class_life rather than a 5-year class_life petitioner introduced no evidence to support his contention that the property should have had a 7-year class_life rather than a 5-year class_life and no evidence that he had not recognized depreciation_deductions totaling the full cost of the property in previous years see sec_1016 basis reduced by all depreciation allowed but not less than amount allowable petitioner therefore failed to substantiate his deduction for depreciation and the deduction is disallowed unreported income issue every individual liable for tax 1s required to maintain books_and_records sufficient to establish the amount of his or the convention that petitioner applied to depreciate his computer is not clear from the record however as 5-year_property depreciated using the straight-line method the computer should also have been fully depreciated by no later than -- - her gross_income sec_6001 96_tc_858 affd 959_f2d_16 2d cir sec_1_6001-1 income_tax regs if the taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized to compute taxable_income by any method that clearly reflects income sec_446 348_us_121 the commissioner enjoys substantial latitude in determining which method of computation to apply in order to reconstruct the income of a taxpayer who fails to maintain or produce records 301_f2d_51 9th cir affg tcmemo_1959_117 petzoldt v commissioner t c pincite the reconstruction_of_income need only be reasonable in light of all the surrounding facts and circumstances 54_tc_1530 this court consistently has allowed the use of the bank_deposits method for reconstructing income 102_tc_632 dileo v commissioner supra 64_tc_651 affd 566_f2d_2 6th cir once there is evidence of actual receipt of funds by the taxpayer then the taxpayer has the burden of proving that all or part of those funds are not taxable 87_tc_74 - in the cases at hand respondent used the bank_deposits method to determine that petitioner underreported income for the years at issue because the living_trust was established by petitioner as a revocable_trust of which he was beneficiary and trustee respondent attributed income deposited into the trust bank account or reported on the fiduciary income_tax returns to petitioner sec_61 sec_671 petitioner has conceded that all of the trust’s income was properly taxable to him for petitioner did not file a fiduciary income_tax return he reported both personal and business income on his individual_income_tax_return respondent’s only assertion of unreported income for that year related to the j j trucking payments totaling dollar_figure that were deposited into the trust bank account during petitioner did not provide any documentary_evidence showing that the periodic j j trucking payments were not income to him in testimony petitioner neither confirmed nor denied receiving the amounts stating that the documents should speak for themselves accordingly petitioner has failed to meet his burden of proving that respondent’s determination was erroneous see rule a for petitioner filed separate individual and fiduciary income_tax returns reporting all his business and personal income on the fiduciary return the trust bank account statements reflected deposits of checks issued by j j trucking - - totaling dollar_figure ' as previously stated petitioner has failed to meet his burden_of_proof on this issue see rule a we therefore hold that the j j trucking payments of dollar_figure are includable in petitioner’s gross_income for petitioner admitted that in he repaid a loan to bank of america of dollar_figure petitioner did not establish the source of the funds he used to repay this loan petitioner testified that the living_trust either had the money on hand or borrowed it to repay the loan after reviewing the trust bank account statements on and around the loan repayment date we cannot find a withdrawal or check that approximates the dollar_figure payoff amount nor has petitioner provided any loan documentation to support his suggestion that the bank of america loan was satisfied using newly borrowed funds respondent determined that petitioner used unreported income to repay the loan because petitioner has failed to meet his burden of establishing the source of the funds used to repay the loan see rule a we sustain respondent’s determination that petitioner used unreported income to repay the loan for petitioner filed separate individual and fiduciary income_tax returns reporting all his business and personal income on the fiduciary return the trust bank account this is contrary to respondent’s assertion that j j trucking payments totaled dollar_figure for - statements reflected deposits of j j trucking checks for dollar_figure each with one of those checks being returned for insufficient funds for net deposits of dollar_figure petitioner again has failed to meet his burden_of_proof on this issue see rule a we therefore hold that the j j trucking payments of dollar_figure are includable in petitioner’s gross_income for also during petitioner deposited dollar_figure into the trust bank account which included the j j trucking deposits previously described respondent conceded that dollar_figure of those deposits represented either nontaxable items or taxable amounts that were already reported by petitioner on his fiduciary return accordingly petitioner was left to account for dollar_figure of unreported income ’ our review of the trust bank account statements and copies of deposited checks indicates that the deposits at issue related to petitioner’s real_property or equipment rental activities however petitioner has not provided any documentary_evidence to show that the amounts were nontaxable because petitioner has failed to meet his burden_of_proof on this issue see rule this is contrary to respondent’s assertion that j jd trucking payments totaled dollar_figure for dollar_figure deposits minus dollar_figure concessions minus dollar_figure j j trucking payments equals dollar_figure rounded -- - a we hold that deposits of dollar_figure are includable in petitioner’s gross_income for as taxable rents late-filing additions to tax sec_6651 imposes an addition_to_tax for failure_to_file a return by the required_filing_date including extensions the addition i sec_5 percent of the amount_required_to_be_shown_as_tax on the delinguent return for each month the return is late not to exceed percent id the taxpayer is excused from the late-filing addition if he shows that the late filing was due to reasonable_cause and not due to willful neglect id however the taxpayer bears the burden_of_proof on this issue rule a 67_tc_111 in the cases at hand petitioner filed his and individual tax returns after the extended due_date at trial petitioner explained why he had requested the extension but not why he filed after the extended date because petitioner has not met his burden of proving reasonable_cause for the late filings he is liable for the sec_6651 addition_to_tax see rule a accuracy-related_penalties sec_6662 imposes a 20-percent penalty on any portion of an underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations sec_6662 and b -- - negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws exercise ordinary and reasonable care in preparing a tax_return or keep adequate books_and_records or substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence is indicated if a taxpayer fails to include on an income_tax return an amount of income shown on an information_return or fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1 b and income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of accuracy-related_penalties if the taxpayer shows that there was reasonable_cause for any portion of the underpayment and that the taxpayer acted in good_faith sec_6664 469_us_241 whether a taxpayer has acted with reasonable_cause and in good_faith is a factual question sec_1_6664-4 income_tax regs generally the most important factor is the extent to which the taxpayer exercised ordinary business care and prudence in attempting to assess his proper tax_liability id reliance on the advice of a professional such --- - as an appraiser attorney or accountant constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs petitioner bears the burden of proving that he is not liable for the accuracy-related_penalties determined in the notices of deficiency see rule a in the notices of deficiency respondent determined percent accuracy-related_penalties for each of the years in issue we agree in part and disagree in part for petitioner is not liable for any accuracy-related_penalty in connection with any portion of the underpayment attributable to the disallowance of a deduction or reduction for the attorney’s fees paid to lurie zepeda petitioner acted in good_faith and reasonably relied on his professional tax adviser mr binder to properly report the united ready mixed settlement a complicated transaction affecting multiple tax years petitioner disclosed the united ready mixed proceeds reported on the form 1099-misc as business income on his individual return mr binder advised petitioner that he could offset the reported income with a cost_of_goods_sold reduction inasmuch as petitioner had not actually received the settlement proceeds in while it was wrong for petitioner to report a cost_of_goods_sold reduction rather than a sec_461 deduction and -- - to deduct the portion representing nondeductible fees the notion of offsetting amounts that were never physically received would not seem to a layman to be too good to be true respondent’s contradictory positions at trial and in posttrial briefs regarding the proper treatment of the united ready mixed settlement proceeds support our finding that petitioner acted reasonably and prudently when he relied on mr binder regarding the proper way to report the transaction on the other hand petitioner is liable for an accuracy- related penalty to the extent that petitioner’s disallowed cost_of_goods_sold reduction of dollar_figure results in an underpayment petitioner offered no evidence to support this claimed cost_of_goods_sold reduction in excess of the united ready mixed settlement proceeds with respect to all years petitioner is liable for an accuracy-related_penalty to the extent his underpayment is attributable to the following items the disallowed net_operating_loss carryforward deductions the disallowed depreciation_deductions and the unreported income petitioner is required to recognize petitioner’s treatment of these items was negligent and in disregard of rules and regulations and his purported reliance on his accountant was not reasonable to reflect the foregoing decisions will be entered under rule
